DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15th 2020 and December 21th 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
In Figs 2A and 2B, there are no brief description of these figures.
There are two Fig. 8s.
The specification indicates that Fig.14C is a side view, however Fig.14C does not appear to be a side view at all.
There are two Fig.16s.
Fig.2B, 3A-B, 4A-C, 5A-B, 6A-B, 7C and 12A are missing reference numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Specification
The abstract of the disclosure is objected to because:
The abstract is more than 150 words in the page and contain picture.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-7, 12-13 and 19 are objected to because of the following informalities:  
In claim 1, the limitation of “A Device” should change to “A device”.
In claim 4, the limitation of “the Cloud or Internet or Computer network” should change to “the cloud or internet or computer network”.
In claim 17, the limitation of “A System” should change to “A system”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “active element” in claims 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “device" coupled with functional language “affecting the characteristics of said liquid or measuring attributes of said liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure active element" has been described in Page 2 line 28-33 cited: “…the active element includes monitoring or sensing elements monitoring ingredients of the liquid or flow of the liquid or measuring chemical composition, acidity or temperature of the liquid. The active element may be, inter alia, an infuser, a heating element, a cooling element or an heat exchange device. Further, the active element can provide colorings, flavorings, vitamins, alcohol, additives, infusions, mineral supplements or pharmaceutically active ingredients into the liquid. …”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In claim 17, invoke 112(f) “mean” coupled with “for treatment or analysis of the liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure mean for treatment or analysis of the liquid” has been described in Page 3 line 9-13 cited: “…Such inserts could be made available from retail outlets, and vended with the bottle or separately thereto for insertion into a user's previously purchased bottle, for cooling o treating the bottle contents. This would enable a vending outlet to stock chilling [and/or treatment] inserts that would take up far less room than full bottles of beverages. Also, one could have a heat exchange rod that is couplable to a socket, such as a cigarette lighter [in a motor vehicle] or USB port and may be used to rapidly chill or heat the contents of a bottle into which it is inserted. …”, however there is not disclosure of sufficient structure for “analysis”.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 	“mean for electronically connecting” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 and 19: 
“universal connector” is unclear to the Examiner that what is the difference between “universal connector” and connector? Clarification is required.
“the liquid” in line 1 is insufficient antecedent basis for this limitation in the claim.
“the characteristics” is insufficient antecedent basis for this limitation in the claim.

In claim 4:
“the group” is insufficient antecedent basis for this limitation in the claim.
“the Cloud or Internet or Computer network” is insufficient antecedent basis for this limitation in the claim.

In claim 5, the limitation of “the group” is insufficient antecedent basis for this limitation in the claim.
In claim 12, the limitation of “the active member” is insufficient antecedent basis for this limitation in the claim.
In claim 17, the limitation of “the active member” is insufficient antecedent basis for this limitation in the claim.
Also in claim 17, 
the limitation of “analysis of the liquid” is unclear to Examiner what device or structure to perform “analysis of the liquid”, clarification is required.
In light of the 112f above, the claim limitation of “mean for … analysis of the liquid” is indefinite, because it is unclear what is “mean for analysis of the liquid” since it does not describe in the present disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Buck (US8714393B2).
Regarding claim 1, Buck discloses a device (invention #100b, cover #110b, first solid or liquid #120 and straw #301a, fig.4) for treatment or analysis of the liquid inside a container (cup #130, fig.4), comprising: 
an universal connector (invention #100b, cover #110b and straw #301a, fig.4) having a first part (invention #100b, fig.4) for affixment to a portion of said container (cup #130, fig.4) and a second part (straw #301a, fig.4) extending from said first part (invention #100b, fig.4) and made integral therewith; and, 
an active element (the hole of straw #301a, fig.4) for affixment to said second part (straw #301a, fig.4) of said universal connector (invention #100b, cover #110b and straw #301a, fig.4) and extending from said second part (straw #301a, fig.4) into an interior storage area (the area inside the cup #130, fig.4) of said container (cup #130, fig.4), and 
said active element (the hole of straw #301a, fig.4) affecting the characteristics of said liquid or measuring attributes of said liquid (it is noted: when user drink from the hole of the #301a, the volume of the liquid reduce, which volume is well within measuring attributes); 
wherein said universal connector (invention #100b, cover #110b and straw #301a, fig.4) is integrally formed with said container (cup #130, fig.4).

    PNG
    media_image1.png
    790
    485
    media_image1.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 102(a1) as being anticipated by Palena et al (US2008/0251063A1).
Regarding claim 19, Palena discloses a system (refer to Palena Fig.3) for treatment or analysis of the liquid inside a container (food container #112, fig.3), comprising: 
a preformed container (removable rechargeable heating element #114, fig.3) having a longitudinal compartment (supersaturated salt solution#124’s compartment, fig.3)  extending up into an interior storage area (food container #112 interior area, fig.3) of said container (food container #112, fig.3) and said compartment (supersaturated salt solution#124’s compartment, fig.3) having an opening (opening #122, Par.0049 cited: “…a rechargeable, self-heating food container may include a removable rechargeable heating element 114 containing a supersaturated salt solution 124, with opening 120 sealed by a trigger 122…”) contiguous with a bottom portion (bottom opening #148, fig.3) of said container (food container #112, fig.3); and, 
an active element (supersaturated salt solution#124, fig.3) for affixment (refer to trigger #122 sealed opening #120 in Par.0049 cited: “…a rechargeable, self-heating food container may include a removable rechargeable heating element 114 containing a supersaturated salt solution 124, with opening 120 sealed by a trigger 122…” ) to said opening (opening #122, Par.0049 cited: “…a rechargeable, self-heating food container may include a removable rechargeable heating element 114 containing a supersaturated salt solution 124, with opening 120 sealed by a trigger 122…”)  of said compartment (supersaturated salt solution#124’s compartment, fig.3) and extending within said compartment (supersaturated salt solution#124’s compartment, fig.3) into said interior storage area (food container #112 interior area, fig.3) of said container (food container #112, fig.3), and said active element (supersaturated salt solution#124’s compartment, fig.3) affecting the characteristics of said liquid or measuring attributes of said liquid (it is noted: changing the temperature of the liquid inside the container is well within the limitation of affecting the characteristics of said liquid).

    PNG
    media_image2.png
    802
    587
    media_image2.png
    Greyscale


Claims 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Hambrock et al (US2017/0340147A1).
Regarding claim 1, Hambrock discloses a device (container #100, fig.1A) for treatment or analysis of the liquid inside a container (container base #102, fig.1B), comprising: 
an universal connector (lid #104 fig.2A) having a first part (upper cup or lid #126, fig.2A) for affixment to a portion of said container (container base #102, fig.1B) and a second part (housing #124, fig.1A-B and 2A) extending from said first part  (upper cup or lid #126, fig.2A) and made integral therewith; and, 
electronic assembly #134, fig.1A-B and 2A) for affixment to said second part (housing #124, fig.1A-C and 2A-B) of said universal connector (lid #104 fig.2A) and extending from said second part into an interior storage area of said container (container base #102, fig.1B), and 
said active element (electronic assembly #134, fig.1A-B and 2A) affecting the characteristics of said liquid or measuring attributes of said liquid (it is noted: Hambrock discloses liquid level sensor #110 in #134, Par.0071); 
wherein said universal connector (lid #104 fig.2A) is integrally formed with said container (container base #102, fig.1B).

    PNG
    media_image3.png
    822
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    814
    495
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    813
    361
    media_image5.png
    Greyscale


Claims 1-2, 4-7, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Boone et al (US2016/0367072A1).
Regarding claim 1, Boone discloses a device (device #900, fig.9A) for treatment or analysis of the liquid inside a container (interior chamber #102, fig.9), comprising: 
an universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) having a first part (motor #917, fig.9A) for affixment to a portion (refer to “affixment portion” in annotated fig.9A below) of said container (interior chamber #102, fig.9) and a second part (“shaft” refer to Par.0086 and brewing canister #103, fig.9A) extending from said first part (motor #917, fig.9A) and made integral therewith; and, 
an active element (brewing canister #103, fig.9A) for affixment to said second part (“shaft” refer to Par.0086 and brewing canister #103, fig.9A) of said universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister, fig.9A) and extending from said second part (“shaft” refer to Par.0086 and brewing canister #103, fig.9A) into an interior storage area (the area in interior chamber #102, fig.9) of said container (interior chamber #102, fig.9), and 
said active element (brewing canister #103, fig.9A) affecting the characteristics of said liquid or measuring attributes of said liquid (it is noted: brewing canister would brew a drinks and that is affecting the characteristics of said liquid); 
wherein said universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister, fig.9A) is integrally formed with said container (interior chamber #102, fig.9A).

    PNG
    media_image6.png
    630
    479
    media_image6.png
    Greyscale


Regarding claim 2, Boone further discloses means (data processing unit #106, fig.9A) for electronically connecting to an external device (refer as “user computing device” in Par.0087) for sharing relevant information about said liquid or displaying said relevant information (refer to Boone Par.0087) on said external device (refer as “user computing device” in Par.0087) and said external device(refer as “user computing device” in Par.0087) FIGS. 10A-10C show illustrations of a user interface display of a software application (app) in accordance of the disclosed technology presented on a user's computing device (e.g., a smartphone). The app can be used to receive the user's input, e.g., such as brewing parameters, and send instructions to the brewing device, e.g., such as the various embodiments of the device 100, the device 150, the device 900, or any other embodiments of a brewing device in accordance with the disclosed technology. FIG. 10A shows an illustration of a user interface display screen presented by the app that enables the user to easily select the type of tea, coffee or other beverage the user desires to be brewed by the brewing device. The app receives the user selection and processes this data to determine the brewing instructions to be implemented by the brewing device, and automatically sends the brewing instructions to the device. Using the app, the user is able to create saved settings for their favorite common and/or custom beverages, which can be presented by the app as a "shortcut" to such custom settings, as depicted by the examples "Green Tea," "Light Coffee," "Dark Coffee" and "Custom" as shown in FIG. 10A. In some implementations, the user can quickly choose their custom settings by selecting the associated picture on the user interface display, as shown in FIG. 10A, in which the app will transition to the user interface shown in FIG. 10C.…”].

Regarding claim 4, Boone further discloses said external device (refer as “user computing device” in Par.0087) is a smart phone (refer as “smart phone” in Par.0087).

Regarding claim 5, Boone further discloses the active element is an infuser (brewing canister #103, fig.9A).

Regarding claim 6, Boone further discloses the active element provides colorings, flavorings, vitamins, alcohol, additives, infusions, mineral supplements or pharmaceutically active ingredients into said liquid (it is noted: the brewing canister can brew coffee, tea of drinks of any kind, that provide different colorings, flavorings, vitamins, alcohol, additives, infusions, mineral supplements or pharmaceutically active ingredients).

Regarding claim 7, Boone further discloses universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) engages said container (interior chamber #102, fig.9) between a neck (refer Boone fig.9A shown) and a lid (lid #914, fig.9A) of said container (interior chamber #102, fig.9)

Regarding claim 12, Boone further discloses an extender (refer to “shaft” refer to Par.0086), said extender (refer to “shaft” refer to Par.0086) having a first end for affixment to said universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) and second end for affixment to said active member (brewing canister #103, fig.9A).

Regarding claim 14, Boone further discloses a centering connector (refer to “shaft” refer to Par.0086), said centering connector (refer to “shaft” refer to Par.0086) having a first end for affixment to said universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) and a second end for affixment to said active member (brewing canister #103, fig.9A), thereby facilitating flow of liquid through and out of said container (interior chamber #102, fig.9) (it is note: “facilitating flow” is a functioning language, there is only one structural limitation cited as it is “centering connector”, which Boone disclosed).

Regarding claim 15, Boone further discloses the universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) consists of a resilient member (venting holes #921, fig.9A) with a central opening throughout its length

Regarding claim 16, Boone further discloses support legs to position or hold said universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) and said active member (brewing canister #103, fig.9A) within said interior of said container (interior chamber #102, fig.9).

Regarding claim 17, Boone further discloses the universal connector (lid #914, motor #917, “shaft” refer to Par.0086 and brewing canister #103, fig.9A) includes a sleeve (refer to Boone fig.9a and Zoom in fig.9a annotated) and the active member (brewing canister #103, fig.9A) is within the sleeve (refer to Boone fig.9a and Zoom in fig.9a annotated) and includes means for treatment or analysis of liquid.

Regarding claim 19, Boone discloses a system (device #900, fig.9A)  for treatment or analysis of the liquid inside a container (refer to “ container” in fig.9A annotated below), comprising: a preformed container (refer to “preformed container” annotated in fig.9A below) having a longitudinal compartment (refer to “longitudinal compartment” annotated in fig.9A) extending up into an interior storage area (refer to “interior storage area” annotated in fig.9A) refer to “ container” in fig.9A annotated below) and said compartment (refer to “longitudinal compartment” annotated in fig.9A) having an opening (refer to “opening” annotated in fig.9A) contiguous with a bottom portion (refer to “bottom portion” annotated in fig.9A) of said container (refer to “ container” in fig.9A annotated below); and, an active element (spinning component #118, fig.9A) for affixment to said opening (refer to “opening” annotated in fig.9A) of said compartment and extending within said compartment (refer to “longitudinal compartment” annotated in fig.9A) into said interior storage area (refer to “interior storage area” annotated in fig.9A) of said container (refer to “ container” in fig.9A annotated below), and said active element (spinning component #118, fig.9A) affecting the characteristics of said liquid or measuring attributes of said liquid (it is noted: stirring the liquid would increase the speed of the brewing process such that it is affecting the characteristics of the liquid or measuring attributes) .

    PNG
    media_image7.png
    645
    681
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boone et al (US2016/0367072A1), in view of Hambrock et al (US2017/0340147A1).
Regarding claim 3, Boone does not disclose the active element or said universal connector includes monitoring or sensing elements monitoring ingredients of said liquid or flow of said liquid or measuring chemical composition, acidity or temperature of said liquid.
Hambrock discloses the active element (electronic assembly #134, fig.1A-C and 2A-B) includes monitoring or sensing elements monitoring ingredients of said liquid [refer to Hambrock Par.0064 cited: “…The electronics assembly 134 includes several electronic components mounted on a substrate 118, such as a piece of printed circuit board (PCB). These components include an antenna 114, a processor or controller 116 (e.g., a microcontroller unit (MCU)), an accelerometer 130, a proximity sensor 150, and one or more visual indicators 154. The electronics assembly 134 may also include or be coupled to a liquid level sensor 110 or flow rate sensor …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boone active element with Hambrock active element, in order to provide the ability for monitoring the liquid level in the container, such that the operator able to know when the liquid level is low or need to increase [refer to Hambrock Par.0064 cited: “…The electronics assembly 134 includes several electronic components mounted on a substrate 118, such as a piece of printed circuit board (PCB). These components include an antenna 114, a processor or controller 116 (e.g., a microcontroller unit (MCU)), an accelerometer 130, a proximity sensor 150, and one or more visual indicators 154. The electronics assembly 134 may also include or be coupled to a liquid level sensor 110 or flow rate sensor …”]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boone et al (US2016/0367072A1).
Regarding claim 13, Boone does not explicitly disclose the first end of said extender having a larger diameter than said second end of said extender, thereby 
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of said extender having a larger diameter than said second end of said extender, thereby effectively lowering said active member further into said interior storage area of said container and spacing said active member from a neck of said container, thereby facilitating flow of liquid through and out of said container, as it is well known to a person skilled in the art that it is a matter of design choice on what is the size of the diameter on the extender, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761